Citation Nr: 1230900	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-31 380	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss. 

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for chronic otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1958 to December 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal resides with the RO in Buffalo, New York.  In March 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left ear hearing loss and chronic otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in January 2006, the RO denied reopening a claim of service connection for hearing loss; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

2.  The additional evidence presented since the rating decision in January 2006 by the RO, denying service connection for hearing loss relates to an unestablished fact necessary to substantiate the claim.

3.  The most competent and credible evidence of record shows that Veteran's right ear hearing loss is due to the acoustic trauma he suffered during active service. 


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denying reopening service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2011).

2.  The additional evidence presented since the January 2006 rating decision is new and material and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011)

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because then only issues being adjudicated on is a claim being reopened and granted and reopened and remanded based on a finding of new and material evidence, there is no need to address compliance with the VCAA at this time.

The Claim Reopen

In the rating decision in March 1996, the RO denied service connection for bilateral hearing loss, because there was no evidence that related the Veteran's hearing loss to service.  The evidence of record at the time of the rating decision in March 1996 consisted of service treatment records, private treatment records, and statements of the Veteran.  After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  38 C.F.R. § 3.156(b).  Therefore, the March 1996 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Subsequently the RO denied service connection for hearing loss again in March 2001 and in January 2006 noting no new and material evidence.  The Veteran was again notified of the decisions and of the right to appeal the rating decisions, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  38 C.F.R. § 3.156(b).  Therefore, the March 2001 and in January 2006 rating decisions also became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In June 2007, the Veteran filed the current claim to reopen.  

In a rating decision in December 2008, the RO denied reopening the claim.  The Veteran appealed the decision.  Whether or not the RO reopened claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claim was received in 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional Evidence 

Since the final rating decision in January 2006, the additional evidence includes a medical nexus statement in February 2008 by a VA examiner, who stated that the Veteran has had chronic ear problems since his service while on active duty.  Circumstances are related to a land mine explosion where he was nearby.    

This evidence is new and material under 38 C.F.R. § 3.156 as it relates to an unestablished fact necessary to substantiate the claim, that is, that the Veteran's hearing loss may be associated with an injury, disease, or event in service, the lack of such evidence was the basis for the previous denial of claim.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010). Therefore, the claim of service connection for bilateral hearing loss is reopened.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19Vet. App. 362, 366-67 (2005). 

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The Veteran's right ear hearing was noted as clinically normal upon entry into service.  The September 1958 entrance examination notes ear trouble, but does not note any hearing loss.  The examiner described the ear trouble as ear infections.  The September 1958 report of medical examination showed a 15/15 for the whisper test indicating normal hearing.  The Veteran has provided testimony regarding a land mine explosion during training.  

Upon separation from service in November 1960, the Veteran was afforded an audiological examination.  If a service department provided an audiological examination prior to October 31, 1967, VA must assume it is recorded in ASA units.  VA must convert the units to ISO prior to determining hearing loss.  Therefore, the Veteran's converted pure tone thresholds, in decibels, were as 

follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
40
30
15
--
10

The remainder of the Veteran's service treatment records is silent regarding complaints, treatment, or diagnosis of hearing loss.  The Veteran has testified that he has had continuous problems with hearing loss since separation from service.  

The Veteran's pure tone thresholds, in decibels, were as follows in December 2000: 




HERTZ



500
1000
2000
3000
4000
RIGHT 
45
45
40
35
45

Moreover, as noted above, in February 2008 a VA examiner stated that the Veteran has had chronic ear problems since his service while on active duty.  Circumstances are related to a land mine explosion where he was nearby. 

Analysis

The Board notes that the Veteran has a current hearing loss disability in the right ear for VA purposes as the auditory threshold in at least one of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater.  The Board also notes that the Veteran suffered acoustic trauma during service and that he showed hearing loss in the right ear for VA purposes at separation from service, as at least one auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater.  Additionally, the Veteran has competently testified as to the continuity of his right ear hearing loss since separation from service.  Furthermore, at least on VA healthcare provider has opined that the Veteran's current hearing loss was due to his military service.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

In cases such as this, VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

As new and material evidence has been received, the claim of service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.

Entitlement to service connection for right ear hearing loss is granted.  


REMAND

As to the claim of service connection for chronic otitis media, the record contains evidence of ear infections prior to service, specifically the Veteran's September 1958 induction report of medical history.  Moreover, the December 2000 VA examiner determined that the Veteran's ear problems existed prior to service.  Additionally, service treatment records document treatment for otitis media during service.  The Veteran has also testified that his ear problems during service became worse after being near a land mine explosion. 

In this regard, a pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2011).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Given the above history, the Board finds that an examination is necessary to determine whether the Veteran's chronic ear infections, which pre-existed his military service, were clear and unmistakably not aggravated by his military service given his treatment for otitis media during service and the land mine explosion.  

The Board notes that a review of the record on appeal also does not show that any of his previous VA examiners addressed the issue of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that a remand is required to provide him with a new examination to obtain an opinion as to this question.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim).

As to the claim of service connection for left ear hearing loss, the Board notes that while the November 1960 separation examination did not show hearing loss as defined by VA at 38 C.F.R. § 3.385 (even after the scores were converted) it did showed increased audiological thresholds.  Likewise, post-service audiological examinations starting in 1985 also documented increased audiological thresholds in the left ear.  Moreover, starting in 1996, his audiological examinations also showed hearing loss in the left ear as defined by VA at 38 C.F.R. § 3.385.  

Additionally, while the Veteran is not competent to diagnosis hearing loss as defined by VA because it takes special training and equipment which he does not have, the Board does find him competent to report that he had problems hearing in the left ear in-service and since that time because this loss is observable by a lay person.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Tellingly, the Court has held that "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  

Given the above, the Board finds that a remand is also required to provide the Veteran with an examination to obtain as opinion as to whether his current left ear hearing loss is associated with his active service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to both remanded issues, the Veteran reported that he was hospitalized in January 1959 because of his ear problems at the United States Army Hospital in Fort Dix, NJ.  However, his inpatient clinical records from this hospitalization have neither been requested by the RO or appear in the claims file.  Therefore, the Boards also finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002).

While the appeal is in remand status, the Veteran's contemporaneous treatment records from all available sources that have not already been associated with the claims file should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should attempt to obtain and associate with the claims file the in-patient records from his hospitalization in January 1959 at the U.S. Army Hospital, Fort Dix, NJ.  All attempts to obtain these records should be documented in the claims file.

2.  The RO/AMC, after obtaining any needed authorizations from the Veteran, should obtain and associate with the claims file any outstanding contemporaneous treatment records.  All attempts to obtain these records should be documented in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an examination to obtain a medical opinion as to the origins of his chronic otitis media and left ear hearing loss.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  As to the chronic otitis media, is there clear and unmistakable evidence that it was not aggravated by his military service.

b.  As to the left ear hearing loss, is it at least as likely as not (50 percent probability or more) that it was caused by, has continued since, or is otherwise related to the Veteran's military service?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his otitis media and left ear hearing loss while on active duty and since that time even when records are negative for symptoms of or a diagnosis and service treatment records show treatment for otitis media and document increased audiological thresholds on the left.

In providing answers to the above questions, the examiner is advised that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorders cannot, by itself, be the basis for any medical opinion that the disorders were not due to his military service.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of otitis media (i.e., a baseline) before the onset of the aggravation. 

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  After the above development, the RO/AMC should readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


